--------------------------------------------------------------------------------

EXHIBIT 10.1

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

(FOR NON-U.S. SUBSCRIBERS)

THIS AGREEMENT is made effective as of the date of acceptance set forth on the
execution page to this Agreement.

BETWEEN:

> > > BARK GROUP INC., a Nevada corporation
> > > 
> > > (hereinafter called the “Company”)

OF THE FIRST PART

AND:

> > > THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT
> > > 
> > > (hereinafter called the “Subscriber”)

OF THE SECOND PART

WHEREAS:

A.

The Subscriber has agreed to subscribe for and purchase shares of the Company’s
common stock on the terms and subject to the conditions of this Agreement.

    B.

The Company desires to accept the Subscriber’s subscription for shares of the
Company’s common stock.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

--------------------------------------------------------------------------------

- 2 -

ARTICLE 1
DEFINITIONS

1.1                     Definitions. The following terms will have the following
meanings for all purposes of this Agreement:

(a)          “Agreement” shall mean this Agreement, and all schedules and
amendments to the Agreement;

(b)          “Common Stock” means the Common Stock of the Company with a par
value of $0.001 per share;

(c)          “SEC Filing” means the filings by the Company with the SEC pursuant
to the Exchange Act and the Securities Act;

(d)          “Exchange Act” shall mean the United States Securities Exchange Act
of 1934, as amended;

(e)          “Subscriber” shall mean the Subscriber executing the signature page
to this Agreement;

(f)          “Offering” shall mean the offering of shares of Common Stock by the
Company at the Subscription Price;

(g)          “SEC” shall mean the United States Securities and Exchange
Commission;

(h)          “Securities Act” shall mean the United States Securities Act of
1933, as amended;

(i)          “Shares” means those Common Stock to be purchased by the
Subscriber, as indicated on the signature page to this Agreement; and

(j)          “Subscription Price” means the subscription price of $_____ per
Share payable by the Subscriber to the Company in consideration for the purchase
and sale of the Shares in accordance with Section 2.1 of this Agreement.

1.2                     Schedules. The following schedules are attached to and
form part of this Agreement:

                          Schedule A Definition of U.S. Person

1.3                     Currency. All dollar amounts referred to in this
agreement are in United States funds, unless expressly stated otherwise.

ARTICLE 2
PURCHASE AND SALE OF SHARES

2.1                     Agreement to Subscribe. Subject to the terms and
conditions of this Agreement, the Subscriber hereby subscribes for and agrees to
purchase from the Company such number of Shares as is set forth upon the
signature page hereof at the Subscription Price. Upon execution, the
subscription by the Subscriber will be irrevocable.

2.2                     Payment of Subscription Price. The Subscription Price is
payable by the Subscriber contemporaneously with the execution and delivery of
this Subscription Agreement. The Company

--------------------------------------------------------------------------------

- 3 -

acknowledges by execution of this Agreement the receipt and payment of the
Subscription Price in full by the Subscriber.

2.3                     Acceptance by Company. Upon execution of this Agreement
by the Company, the Company agrees to sell such Shares to the Subscriber for the
Subscription Price.

2.4                     Compliance with Securities Laws. Any acceptance by the
Company of the Subscription is conditional upon compliance with all securities
laws and other applicable laws of the jurisdiction in which the Subscriber is
resident. Each Subscriber will deliver to the Company all other documentation,
agreements, representations and requisite government forms required by the
lawyers for the Company as required to comply with all securities laws and other
applicable laws of the jurisdiction of the Subscriber.

2.5                     Loan Pending Subscription. Pending acceptance of this
subscription by the Company, all funds paid by the Subscriber shall be deposited
by the Company and immediately available to the Company for its corporate
purposes. In the event the subscription is not accepted, the subscription funds
will constitute a non-interest bearing demand loan of the Subscriber to the
Company.

2.6                     Delivery of Certificates. The Subscriber hereby
authorizes and directs the Company to deliver the securities to be issued to
such Subscriber pursuant to this Agreement to the Subscriber’s address indicated
on the signature page of this Agreement.

2.7                     No Minimum Subscription. The Subscriber acknowledges and
agrees that the subscription for the Shares and the Company’s acceptance of the
subscription is not subject to any minimum subscription for the Offering.

ARTICLE 3
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

3.1                     Exemption from Registration. The Subscriber acknowledges
and agrees that the Shares will be offered and sold to the Subscriber without
such offers and sales being registered under the Securities Act and will be
issued to the Subscriber in an offshore transaction outside of the United States
in accordance with a safe harbour from the registration requirements of the
Securities Act provided by Rule 903 of Regulation S of the Securities Act based
on the representations and warranties of the Subscriber in this Agreement. As
such, the Subscriber further acknowledges and agrees that all Shares will, upon
issuance, be “restricted securities” within the meaning of the Securities Act.

3.2                     Resales of Securities. The Subscriber acknowledges that
that the Shares may not be offered, resold, pledged or otherwise transferred
except through an exemption from registration under the Securities Act or
pursuant to an effective registration statement under the Securities Act and in
accordance with all applicable state securities laws and the laws of any other
jurisdiction. The Subscriber agrees to resell the Shares only in accordance with
the provisions of Regulation S of the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration pursuant to the Securities Act. The Subscriber agrees that the
Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, pursuant to an available exemption
from registration. The Subscriber agrees that the Company may require the
opinion of legal counsel reasonably acceptable to the Company in the event of
any offer, sale, pledge or transfer of any of the Shares by the Subscriber
pursuant to an exemption from registration under the Securities Act.

--------------------------------------------------------------------------------

- 4 -

3.3                     No Requirement to Register. The Subscriber acknowledges
and agrees that the Company has no obligation to register the resale of the
Shares pursuant to the Securities Act or to otherwise qualify the Shares for
resale under any federal, state or provincial securities laws.

3.4                     Hedging Transactions. The Subscriber agrees not to
engage in hedging transactions with regard to the Shares unless in compliance
with the Securities Act.

3.5                     Share Certificates. The Subscriber acknowledges and
agrees that all certificates representing the Shares will be endorsed with the
following legend, or such similar legend as deemed advisable by legal counsel
for the Company, to ensure compliance with Regulation S of the Securities Act
and to reflect the status of the Shares as restricted securities:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

3.6                     Representations and Warranties of the Subscriber. The
Subscriber, represents and warrants to the Company as follows, and acknowledges
that the Company is relying upon such covenants, representations and warranties
in connection with the sale of the Shares to the Subscriber:

(a)          The Subscriber is not a “U.S. Person” as defined by Regulation S of
the Securities Act, as set forth in Schedule A of this Agreement.

(b)          The Subscriber is not acquiring the Shares for the account or
benefit of a U.S. Person.

(c)          The Subscriber was not in the United States at the time the offer
to purchase the Shares was received or at the time this Agreement was executed.

(d)          The Subscriber has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the investment in the Shares. The Subscriber has evaluated the
merits and risks of an investment in the Shares. The Subscriber can bear the
economic risk of this investment, and is able to afford a complete loss of this
investment.

(e)           The Subscriber acknowledges that the Company is in the early
stages of development of its business and the Company’s success is subject to a
number of significant risks, including the risk that the Company will not be
able to finance its plan of operations and that the Company’s business plan will
not succeed. The Subscriber acknowledges that any forward-looking information
provided by the Company to the Subscriber are subject to risks and uncertainties
and that the Company’s actual results may differ materially from the results
anticipated.

--------------------------------------------------------------------------------

- 5 -

(f)           The Shares will be acquired by the Subscriber for investment for
the Subscriber's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

(g)         The Subscriber has received or has had full opportunity to review
the SEC Filings. The Subscriber has had full opportunity to ask questions and
receive answers from representatives of the Company regarding the SEC Filings,
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Company, each as is necessary to evaluate the
merits and risks of investing in the Shares. The Subscriber believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Shares. The Subscriber has had full opportunity to
discuss this information with the Subscriber’s legal and financial advisers
prior to execution of this Agreement.

(h)          The Subscriber represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

(i)           The Subscriber has satisfied himself or herself as to the full
observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within his jurisdiction for the purchase of the
Shares; (ii) any foreign exchange restrictions applicable to such purchase;
(iii) any governmental or other consents that may need to be obtained; (iv) the
income tax and other tax consequences, if any, that may be relevant to an
investment in the Shares; and (v) any restrictions on transfer applicable to any
disposition of the Shares imposed by the jurisdiction in which the Subscriber is
resident.

(j)          The Subscriber has not purchased the Shares as a result of any form
of general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.

(k)          This Agreement has been duly authorized, validly executed and
delivered by the Subscriber.

(l)          No person has made to the Subscriber any written or oral
representation that any person will repurchase any of the Shares, that any
person will refund the purchase price of the Shares or as to the future price or
value of the Shares.

(m)          The funds being used to purchase the Shares will not represent
proceeds of crime under any applicable money laundering or equivalent
legislation.

(n)          No securities commission, agency, governmental authority, stock
exchange or other regulatory body has reviewed or passed on the merits of the
Shares.

--------------------------------------------------------------------------------

- 6 -

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4.1                     Representations and Warranties of the Company. The
Company represents and warrants to the Subscriber and acknowledges that the
Subscriber is relying upon such representations and warranties in connection
with the execution, delivery and performance of this Agreement:

(a)          The Company is a corporation duly incorporated and in good standing
under the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted, to enter
into this Agreement and to sell the Shares to the Subscriber.

(b)          The execution and delivery by the Company of this Agreement has
been duly authorized by all necessary action on the part of the Company, and no
further consent or action is required by the Company, its board of directors or
its stockholders.

(c)          The issuance of the Shares has been duly authorized by all
necessary corporate action of the Company.

(d)          Upon payment of the subscription price and issuance in accordance
with the terms and conditions of this Agreement, the Shares will be validly
issued, fully paid and non-assessable shares of the Company’s common stock.

(e)           The existing stockholders of the Company have no pre-emptive or
similar rights to purchase shares of Common Stock from the Company.

(f)           The issue and sale of the Shares by the Company does not and will
not conflict with, and does not and will not result in a breach of, any of the
terms of its Articles of Incorporation or Bylaws or any agreement or instrument
to which the Company is a party.

ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1                     Effectiveness of Representations; Survival. Each party
is entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representation, warranties and agreements will survive
the purchase and sale of the Shares.

5.2                     Further Assurances. Each of the parties hereto will
cooperate with the others and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence, and confirm the intended purposes of this Agreement.

5.3                     Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

5.4                     Expenses. Each party to this Agreement will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, counsel, and
accountants.

--------------------------------------------------------------------------------

- 7 -

5.5                     Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

5.6                     Severability. If one or more provisions of this
Agreement is held to be unenforceable under applicable law, such provision will
be excluded from this Agreement and the balance of this Agreement will be
enforceable in accordance with its terms.

5.7                     Notices. All notices and other communications required
or permitted under to this Agreement must be in writing and will be deemed given
if sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to the Investor:

AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE TO THIS AGREEMENT

If to the Corporation:

BARK GROUP INC.
Ostergade 17-19, 3rd Floor, DK-1100
Copenhagen K, Denmark
Attention: Mr. Anders Hageskov, Chief Executive Officer

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

5.8                     Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

5.9                     Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.

5.10                   Assignment. This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.

5.11                   Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein.

5.12                   Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.

5.13                   Electronic Means. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy

--------------------------------------------------------------------------------

- 8 -

will be deemed to be execution and delivery of this Agreement as of the date of
its acceptance by the Company.

5.14                   Schedules and Exhibits. The schedules and exhibits are
attached to this Agreement and incorporated herein.

5.15                   Counterparts. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Shares Subscribed for:       Subscription Price (per Share):      
Total Subscription Price:       Signature of Subscriber or Authorized Signatory
of Subscriber:       Name of Authorized Signatory of Subscriber (if applicable):
      Title of Authorized Signatory of Subscriber (if applicable):       Name of
Subscriber:       Address of Subscriber:               ACCEPTED BY:       BARK
GROUP INC.       Signature of Authorized Signatory:       Name of Authorized
Signatory:       Position of Authorized Signatory:       Date of Acceptance:  


--------------------------------------------------------------------------------

- 9 -

SCHEDULE A

DEFINITION OF U.S. PERSON

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


--------------------------------------------------------------------------------